El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La única cuestión a resolver en este caso es si un secre-tario municipal es un empleado del Gobierno de Puerto Pico dentro del significado de la sección 20 de la Ley de Retiro. (Leyes de 1925, pág. 965). Esa sección provee que “Toda persona pensionada cesará en el goce de su pensión al ocu-par cualquier cargo del Gobierno de Puerto Rico con sueldo o retribución de cualquier clase”. La corte de distrito resol-vió que un pensionado no pierde su derecho a percibir la pen-sión al aceptar un cargo de secretario municipal.
Desde luego, debe admitirse que una corporación municipal en Puerto Rico es parte de la maquinaria gubernamental de la Isla. De ello no se desprende que todos los empleados municipales sean empleados del Gobierno Insular. También puede admitirse que ciertos funcionarios o empleados deben ser considerados como funcionarios o empleados insulares, aunque sus sueldos sean pagados por los municipios. Véase Pagán v. Junta de Retiro, etc., 37 D.P.R. 121. La apelada admite, por ejemplo, que <ie acuerdo con las leyes vigentes un inspector de sanidad local o un maestro de escuela pagado por el municipio pero que esté bajo la supervisión y control del Departamento de Sanidad o del Departamento de Educa-ción no es un empleado municipal. En casos dudosos pueden surgir bonitas cuestiones, más éste no es un caso dudoso.
Un argumento algo más fuerte en favor de la apelante puede hallarse en la fraseología de la sección primera de la ley de retiro, la cual dispone que “Esta ley comprenderá to-dos los funcionarios o empleados en el Servicio Civil clasifi-cado y no clasificado del Gobierno Insular de Puerto Rico, con excepción de los jueces del Tribunal Supremo, los cate-*246dráticos de la Universidad de Puerto Rico, los profesores de instrucción pública, los miembros de la Policía Insular y los empleados municipales.” El becho de que la Legislatura considerara en esta ley a los empleados municipales como “empleados en el Servicio Civil clasificado y no clasificado del Gobierno Insular de Puerto Rico” pierde significación al ser considerado a la luz de las razones que pudo haber tenido la Legislatura para hacer una excepción con los empleados municipales. La oración inicial de esa sección siguiendo subs-tancialmente la fraseología del título, provee que “Por la (presente se establece el retiro de los funcionarios y emplea-dos permanentes del Gobierno Insular de Puerto Rico.” Si los “empleados municipales” fueron eliminados porque, es-trictamente hablando, no eran “funcionarios o empleados per-manentes del Gobierno Insular” dentro del significado del título y de la sección primera de la ley (y la apelante no ha aducido ninguna otra razón), entonces muy poco queda en la sección primera que fortalezca la teoría de que con la sección 20 la Legislatura tuvo la intención de incluir cargos muni-cipales en la frase “cualquier cargo del Gobierno de Puerto Rico.” Lo mismo podría decirse de la sección 2, la cual dis-pone que no se dará crédito “por servicios prestados en la rama del gobierno municipal.” Por el contrario, tomadas es-tas dos secciones conjuntamente, y cada una íntegramente, la inferencia es, a nuestro juicio, que la Legislatura en la sec-ción 20 usó la frase “Gobierno de Puerto Rico” en su sentido corriente y ordinario según es definida por el artículo 2 del Código Político de Puerto Rico, que lee así:
“Los departamentos ejecutivos, legislativo y judicial según están organizados por la Ley Orgánica de Puerto Rico, constituirán el Go-bierno de Puerto Rico.”

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Aldrey no intervino.